 Case 1:17-bk-12434-VK      Doc 66 Filed 11/28/18 Entered 11/28/18 10:42:35             Desc
                             Main Document     Page 1 of 8


1     ROBERT S. SPAN (SBN 68605)
       rspan@steinbrecherspan.com
2     DOUGLAS R. PAINTER (SBN 131043)
       dpainter@steinbrecherspan.com
3     STEINBRECHER & SPAN LLP
      445 S. Figueroa St., Suite 2350
4     Los Angeles, CA 90071
      Telephone: (213) 891-1400
5     Facsimile: (213) 891-1470

6     MATTHEW A. LESNICK (SBN 177594)
       matt@lesnickprince.com
7     ANDREW R. CAHILL (SBN 233798)
       acahill@lesnickprince.com
8     LESNICK PRINCE & PAPPAS LLP
      185 Pier Avenue, Suite 103
9     Santa Monica, CA 90015
      Telephone: (310) 396-0964
10    Facsimile: (310) 396-0963

11    Attorneys for Plaintiffs Krasimir Dachev, Peace for
      You Peace for Me and Svilosa AD
12

13                             UNITED STATES BANKRUPTCY COURT
14                               CENTRAL DISTRICT OF CALIFORNIA
15                                SAN FERNANDO VALLEY DIVISION
16

17    In re                                                 Case No. 1:17-bk-12434-VK
18                                                          Chapter 7
19    ROBIN DIMAGGIO,                                       Adv. No. 1:17-ap-01099-VK
20                                                          PLAINTIFFS’ NOTICE OF MOTION
                                   Debtor.                  AND MOTION TO DISMISS
21                                                          REMAINING § 727 AND § 523
                                                            CLAIMS AGAINST DEFENDANT
22                                                          ROBIN DIMAGGIO AND
                                                            OPPORTUNITY FOR OTHER
23                                                          PARTIES IN INTEREST TO
                                                            SUBSTITUTE AS PLAINTIFF IN § 727
24                                                          ACTION; MEMORANDUM OF
                                                            POINTS AND AUTHORITIES
25                                                          _______________________________
26                                                          [No Hearing Required Unless Requested;
                                                            Local Bankruptcy Rule 9013-1(o)]
27

28
Case 1:17-bk-12434-VK         Doc 66 Filed 11/28/18 Entered 11/28/18 10:42:35                   Desc
                               Main Document     Page 2 of 8


 1   TO THE COURT, THE CHAPTER 7 TRUSTEE, THE UNITED STATES TRUSTEE, ALL
 2   CREDITORS AND TO THEIR ATTORNEYS OF RECORD:
 3                  PLEASE TAKE NOTICE that Krasimir Dachev, Peace For You Peace For Me, and
 4   Svilosa AD (“Plaintiffs”), plaintiffs in the related adversary proceeding captioned Krasimir Dachev,
 5   Peace for You Peace for Me, and Svilosa AD v. Robin DiMaggio [Adv. No. 1:17-ap-01099-VK]
 6   (the “Adversary Proceeding”) move part (the “Motion”) the Court for an Order dismissing all of
 7   Plaintiffs’ remaining claims for relief that were not fully disposed of by summary judgment, as set
 8   forth below. In the alternative, Plaintiffs request that any other creditor or party in interest that
 9   wishes to substitute in for Plaintiffs with respect to any claims for relief under § 727 do so within 14
10   days from the date of this Motion.
11                  This Motion is made on the grounds that the Court has already granted Plaintiffs’
12   Motion for Summary Judgment (“MSJ”) in the Adversary Proceeding in part and rendered
13   Plaintiffs’ remaining claims irrelevant to Plaintiffs, as set forth in more detail in the accompanying
14   Memorandum of Points and Authorities. [See Adv. Docket No. 70.] More specifically, the Court
15   granted the MSJ as to Plaintiffs’ claim of fraud under 11 U.S.C. § 523(a)(2)(A) and Plaintiffs’ claim
16   of embezzlement under 11 U.S.C. § 523(a)(4) in the total amount of $1,161,604.65. The Court did
17   not grant summary judgment as to Plaintiffs’ other claims under §§ 523 and 727. As a result, there
18   is no reason for Plaintiffs or the Debtor to continue litigating the remaining claims for relief, and it
19   is in the best interests of those parties that the remaining claims be dismissed so that judgment can
20   be entered and the parties do not incur the expense of any further litigation.
21                  PLEASE TAKE FURTHER NOTICE that the Motion is based on Federal Rule of
22   Bankruptcy Procedure 7041, the attached Memorandum of Points and Authorities, the entire record
23   in this bankruptcy case and the related adversary proceeding, the statements, arguments and
24   representations of counsel to be made at the hearing on the Motion, if any, and any other evidence
25   properly presented to the Court at or prior to the hearing on the Motion.
26                  PLEASE TAKE FURTHER NOTICE that, per Local Bankruptcy Rule (“LBR”)
27   9013-1(f), any party wishing to oppose the relief sought in this motion must file a written response
28

                                                           2
Case 1:17-bk-12434-VK         Doc 66 Filed 11/28/18 Entered 11/28/18 10:42:35                 Desc
                               Main Document     Page 3 of 8


 1   and request for hearing with the Court and serve it on counsel for Plaintiffs, whose names and
 2   addresses appear on the top of the first page of this document, the United States Trustee and the
 3   Court, within 14 days after the date of service of this notice.
 4                  Alternatively, and creditor or party in interest that wishes to substitute in for
 5   Plaintiffs in the Adversary Proceeding with respect to any claims for relief under § 727 do so within
 6   14 days from the date of this Motion.
 7                  WHEREFORE, Plaintiffs respectfully request that the Court: (1) dismiss Plaintiffs’
 8   First, Second, Third, Fourth and Seventh Claims for Relief in their entirety; (2) dismiss Plaintiffs’
 9   Sixth Claim for Relief in part, to the extent it was not granted in the MSJ; and (3) grant such further
10   and other relief as the Court deems just and proper.
11

12   DATED: November 28, 2018                    STEINBRECHER & SPAN LLP
13                                                         - and -
                                                 LESNICK PRINCE & PAPPAS LLP
14

15
                                                 By:     /s/ Matthew A. Lesnick
16                                                     Matthew A. Lesnick
                                                       Attorneys for Plaintiffs Krasimir Dachev, Peace
17                                                     for You Peace for Me and Svilosa AD

18
19

20
21

22
23

24
25

26
27

28

                                                          3
Case 1:17-bk-12434-VK        Doc 66 Filed 11/28/18 Entered 11/28/18 10:42:35                Desc
                              Main Document     Page 4 of 8


 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2          A.      INTRODUCTION & FACTS

 3                  Plaintiffs filed the Adversary Proceeding seeking a denial of the Debtor’s discharge

 4   on November 29, 2017. [Adv. Dkt. No. 1.] The Complaint included seven claims for relief under

 5   §§ 727(a)(2), (3), (4) and (5) and §§ 523(a)(2)(A), (4) and (6).

 6                  Plaintiffs filed a Motion for Summary Judgment on July 23, 2018 (the “MSJ”).

 7   [Adv. Dkt. No. 40.] The Court granted Plaintiffs’ Motion for Summary Judgment and held that it

 8   would enter a judgment in favor of Plaintiffs and against the Debtor on Plaintiffs’ claim of fraud

 9   under 11 U.S.C. § 523(a)(2)(A) and Plaintiffs’ claim of embezzlement under 11 U.S.C. § 523(a)(4)

10   in the total amount of $1,161,604.65, consisting of actual damages in the amount of $994,144,

11   consequential damages in the amount of $160,303.08 and prejudgment interest in the amount of

12   $7,157.57, and that such Judgment shall be non-dischargeable by the Debtor pursuant to 11 U.S.C.

13   §§ 523(a)(2)(A) and (a)(4). [Adv. Dkt. No. 70 ¶ 3.] As to Plaintiffs’ remaining claims, the Court

14   held as follows:

15          4.      Plaintiffs have met their burden of proving that Defendant made the
                    following false oaths, and that the false oaths were material, in accordance
16
                    with 11 U.S.C. § 727(a)(4):
17
                    a.      Defendant made a false oath about his earnings from 2015;
18
                    b.      Defendant omitted his interest in Dimagic Entertainment;
19
                    c.      Defendant omitted a claim against Mark Romans;
20
                    d.      Defendant omitted a gift of $1,400 to a friend;
21
                    e.      Defendant omitted payments made to Marti Rich and/or on the
22                          Mulholland Property (defined in the Motion); and
23                  f.      Defendant made a false oath regarding the amount of money
24                          transferred to Bruce Sterling and/or A.E.I. Entertainment.

25          5.      The Court further finds that Defendant omitted information about a
                    storage unit he used in 2017, but that the omission was not material.
26
            6.      The Court otherwise denies the MSJ as to Plaintiffs’ claim under 11
27
                    U.S.C. § 727(a)(4).
28
            7.      The Motion is denied as to Plaintiffs’ claims under 11 U.S.C. § 727(a)(2),

                                                        1
Case 1:17-bk-12434-VK          Doc 66 Filed 11/28/18 Entered 11/28/18 10:42:35                Desc
                                Main Document     Page 5 of 8

                     (a)(3) and (a)(5).
 1
               8.    The Motion is denied as to Plaintiffs’ claim of defalcation under 11 U.S.C.
 2
                     § 523(a)(4).
 3
               9.    The Motion is denied as to Plaintiffs’ claim under 11 U.S.C. § 523(a)(6).
 4
               10.   Plaintiffs’ request for an award of punitive damages is denied.
 5
     [Adv. Dkt. No. 70.]
 6
               B.    ARGUMENT
 7

 8                   Because Plaintiffs have obtained an Order for a non-dischargeable judgment in their

 9   favor for an amount they deem sufficient, there is no reason for Plaintiffs to pursue the Adversary

10   Proceeding any further.

11                   Federal Rule of Bankruptcy Procedure 7041 provides that, “a complaint objecting to

12   the debtor’s discharge shall not be dismissed at the plaintiff’s instance without notice to the trustee,

13   the United States trustee, and such other persons as the court may direct, and only on order of the

14   court containing terms and conditions which the court deems proper.” In deciding whether to grant

15   a voluntary dismissal, the court should consider whether the defendant will suffer legal prejudice as

16   a result of the court’s dismissal. In re Lowenchuss, 67 F.3d 1394, 1399-1400 (9th Cir. 1995).

17                   In this case, an Order of Nondischargeability has already been entered. [Adv. Dkt.

18   No. 70.] Even if the Plaintiffs were to prevail on the remaining claims, they would gain no greater

19   relief.

20             C.    CONCLUSION

21                   Based on the foregoing, and except to the extent that one or more creditors or parties

22   in interest may substitute in for Plaintiffs with respect to any claims for relief in the Adversary

23   Proceeding under § 727, Plaintiffs Krasimir Dachev, Peace For You Peace For Me, and Svilosa AD

24   respectfully request that the Court enter an Order (1) dismissing Plaintiffs’ First, Second, Third,

25   Fourth and Seventh Claims for Relief in their entirety; (2) dismissing Plaintiffs’ Sixth Claim for

26

27

28


                                                         2
Case 1:17-bk-12434-VK        Doc 66 Filed 11/28/18 Entered 11/28/18 10:42:35                 Desc
                              Main Document     Page 6 of 8


 1   Relief in part, to the extent it was not granted in the MSJ; and (3) granting such further and other

 2   relief as the Court deems just and proper.

 3
     DATED: November 28, 2018
 4                                                STEINBRECHER & SPAN LLP
                                                            - and -
 5
                                                  LESNICK PRINCE & PAPPAS LLP
 6

 7                                                By:     /s/ Matthew A. Lesnick
                                                        Matthew A. Lesnick
 8                                                      Attorneys for Plaintiffs Krasimir Dachev, Peace
                                                        for You Peace for Me and Svilosa AD
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                          3
            Case 1:17-bk-12434-VK                    Doc 66 Filed 11/28/18 Entered 11/28/18 10:42:35                                             Desc
                                                      Main Document     Page 7 of 8



                                           PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Lesnick Prince & Pappas LLP, 315 W. Ninth St., Suite 705, Los Angeles, CA 90015
A true and correct copy of the foregoing document entitled (specify): PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO
DISMISS REMAINING § 727 AND § 523 CLAIMS AGAINST DEFENDANT ROBIN DIMAGGIO AND OPPORTUNITY
FOR OTHER PARTIES IN INTEREST TO SUBSTITUTE AS PLAINTIFF IN § 727 ACTION; MEMORANDUM OF
POINTS AND AUTHORITIES will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 11/28/2018, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •       Moises S Bardavid mbardavid@hotmail.com
    •       Sanaz S Bereliani berelianilaw@gmail.com, chris@berelianilaw.com;r48595@notify.bestcase.com
    •       Sheila Esmaili selaw@bankruptcyhelpla.com
    •       Matthew A Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
    •       Sabari Mukherjee notices@becket-lee.com
    •       David Seror (TR) aquijano@bg.law, C133@ecfcbis.com
    •       Sandeep J Shah sandeep@shahshethlaw.com, SandeepJShah@gmail.com
    •       Valerie Smith claims@recoverycorp.com
    •       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 11/28/2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

        Hon. Victoria S. Kaufman                                               Robin DiMaggio
        United States Bankruptcy Court                                         5737 Kanan Road, #117
        21041 Burbank Blvd., Suite 354                                         Agoura Hills, CA 91301
        Woodland Hills, CA 91367

                                                                                                  Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)               , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  11/28/2018                      Janet A. Mack                                                         /s/Janet A. Mack
  Date                            Printed Name                                                          Signature


                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                                  F 9013-3.1.PROOF.SERVICE
            Case 1:17-bk-12434-VK                  Doc 66 Filed 11/28/18 Entered 11/28/18 10:42:35                                             Desc
                                                    Main Document     Page 8 of 8


SERVED BY UNITED STATES MAIL:
  AFM Local 47                                                                          Peace for You Peace for Me
  817 Vine Street                                                                       Steinbrecher & Spann, LLP
  Los Angeles, CA 90038                                                                 445 South Figueroa Street, #2350
                                                                                        Los Angeles, CA 90071
  American Express
  200 Vesey Street                                                                      Svilosa AD
  New York, NY 10285                                                                    Steinbrecher & Spann, LLP
                                                                                        445 South Figueroa Street, #2350
  American Express Bank, FSB                                                            Los Angeles, CA 90071
  c/o Becket and Lee LLP
  PO Box 3001                                                                           Synchrony Capital Bank
  Malvern PA 19355-0701                                                                 PO BOX 965015
                                                                                        Orlando, FL 32896
  Barclays
  PO Box 8801                                                                           The Home Depot
  Wilmington, DE 19899-8801                                                             PO Box 6497
                                                                                        Sioux Falls, SD 57117
  Citibank
  701 E. 60th Street N                                                                  The Home Depot/CBNA
  PO Box 6034                                                                           PO Box 20483
  Sioux Falls, SD 57117                                                                 Kansas City, MO 64915

  Citibank                                                                              Toyota Motor Credit Co.
  PO Box 6000                                                                           225 W. Hillcrest Dr., #400
  Sioux Falls, SD 57117                                                                 Thousand Oaks, CA 91360

  DiMaggio International, Inc.                                                          US Bank, NA
  5737 Kanan Road, #117                                                                 Bankruptcy/Recovery Dept
  Agoura Hills, CA 91301                                                                PO Box 5229
                                                                                        Cincinnati, OH 45201
  Discover Financial Services
  P.O. Box 30943                                                                        Wells Fargo
  Salt Lake City, UT 84130-0943                                                         Bankruptcy Department
                                                                                        P. 0. Box 3908
  Forum Entertainment Group, Inc.                                                       Portland, OR 97208-3908
  clo Shah Sheth, LLP
  650 Town Center Drive, Suite 1400                                                     United States Trustee (SV)
  Costa Mesa, CA 92626                                                                  915 Wilshire Blvd., Suite 1850
                                                                                        Los Angeles, CA 90017
  Krasimir Dachev
  Steinbrecher & Spann, LLP
  445 South Figueroa Street, #2350
  Los Angeles, CA 90071

  Law Offices of Arthur H. Barens
  10209 Santa Monica Boulevard
  Los Angeles, CA 90067

  Manoj N. Shah
  The Fashion Law Group, PC
  610 South Main Street, Suite 220
  Los Angeles, CA 90014

  Myron Natwick
  c/o HFL Law Group, APC
  16633 Ventura Boulevard, Suite 1425
  Encino, CA 91436

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                                F 9013-3.1.PROOF.SERVICE
